office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b2 amielke postn-112965-06 uilc date date to vicki martinson technical services advisor oakland advisory group technical services area cal-west from blaise g dusenberry subject special counsel procedure administration impact of the expiration of the statute_of_limitations for assessment on the service's determination with respect to a taxpayer's sec_6166 election this chief_counsel_advice responds to your request for assistance dated date in accordance with sec_6110 this chief_counsel_advice may not be used or cited as precedent issue sec_1 whether there is a statutory period of limitations for obtaining either a surety bond or sec_6324a special lien from the taxpayer when a taxpayer makes a sec_6166 election whether the expiration of the period of limitations for assessment under sec_6501 precludes the service from obtaining either a surety bond or sec_6324a special lien from the taxpayer or denying terminating a sec_6166 election when the service is unable to secure either of the above forms of security postn-112965-06 whether issuing a closing letter to the executor of the estate prohibits the service from obtaining either a surety bond or sec_6324a special lien from a taxpayer who makes a sec_6166 election conclusion sec_1 there is no limitations_period under any internal_revenue_code the code section for obtaining security from a taxpayer electing to pay the estate_tax in installments under sec_6166 as long as the assessment remains unpaid sec_6501 sets forth a three-year period of limitations on assessment of estate_tax the service’s ability however to demand that the taxpayer provide security under sec_6166 with respect to the deferred payments is separate and distinct from the service's ability to assess a tax thus the service may demand security at any time notwithstanding or even after the period of limitations on assessment has expired so long as the assessment remains unpaid issuing a closing letter to the executor of the estate will not prevent the service from obtaining a surety bond under sec_6165 or sec_6324a special lien from the taxpayer facts an estate has properly elected on its timely filed united_states estate and generation- skipping transfer_tax return form_706 to pay a portion of the estate_tax in installments under sec_6166 the period of limitations on assessment has expired and the service has issued a closing letter to the executor of the estate the estate has not yet provided a sec_6165 bond or granted the service a sec_6324a lien in lieu of the bond in addition the service has not yet granted the estate the sec_6166 election law and analysis as a general_rule the estate_tax_return form_706 and payment of the estate_tax liability of a decedent are due within nine months of the decedent’s death sec_6075 a sec_6166 of the internal_revenue_code as an exception to the above rule provides that if the value of an interest_in_a_closely_held_business included in determining the value of the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments the first installment of tax must be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax an executor electing to defer estate_taxes under sec_6166 must make annual payments of interest during the deferral_period in particular interest must be paid annually during the five-year period before the first installment of tax is postn-112965-06 due sec_6166 when an estate fails to make payments of principal or interest the service may terminate the deferred payment election and force an acceleration of payment of the estate_tax by issuing notice_and_demand sec_6166 under the provisions of sec_6166 an election to pay the estate_tax in installments must be made on a timely filed return sec_6166 sec_20_6166-1 of the estate_tax regulations set forth the required contents of an election under sec_6166 which includes in part the amount of tax to be paid in installments the date selected for payment of the first installment and the number of installments in which the tax is to be paid in addition sec_6166 provides that if the executor has not made an election under sec_6166 a deficiency is imposed and the estate qualifies under sec_6166 the executor may elect within days of the issuance of notice_and_demand to pay the deficiency in installments provided the deficiency is not due to negligence intentional_disregard_of_rules_and_regulations or fraud with intent to evade tax with regards to the service’s ability to require security for a sec_6166 election sec_6166 and specifically cross reference sec_6165 and sec_6324a these sections allow the secretary to require security in the case of an extension under sec_6166 sec_6165 states that in the event the secretary grants any extension of time within which to pay any_tax or any deficiency therein the secretary may require the taxpayer to furnish a bond in such amount not exceeding double the amount with respect to which the extension is granted conditioned upon the payment of the amount extended in accordance with the terms of such extension pursuant to this statutory provision the service may require an executor to provide a bond with respect to estate_taxes deferred under sec_6166 in the alternative the service has indicated that an executor desiring to be discharged from personal liability can elect a sec_6324a lien sec_2204 such a lien will be in lieu of the bond required pursuant to sec_6165 sec_6324a the sec_6324a lien will also be in lieu of the estate_tax lien which arises under sec_6324 sec_6324a issue sec_1 and under the federal self-assessment system of taxation every taxpayer liable for any_tax imposed by the internal revenue laws is required to file a return on forms prescribed by the service and to show thereon information upon which the tax_liability can be determined sec_6011 sec_601_103 in most cases the taxpayer’s self-assessment of tax_liability is accepted and becomes the final tax_liability determination pursuant to sec_6201 the service is authorized to make inquiries determinations and assessments of all taxes including interest and penalties in addition the service can assess the tax as reported by the taxpayer on the return or as determined by the service through audit if upon audit an initial determination is made that a taxpayer has not determined the correct_tax liability and that additional tax is due such determination becomes a final_determination of tax_liability if the taxpayer agrees with or does not contest the service’s determination postn-112965-06 sec_6211 defines a deficiency as the amount by which the tax imposed exceeds the amount shown as tax on the taxpayer’s return plus any amounts previously assessed less the amounts of any rebates in such cases the service issues a notice_of_proposed_deficiency which details the nature and amount of the proposed adjustments the letter also sets forth the taxpayer’s right to appeal the proposed adjustments to appeals if the taxpayer does not timely avail itself of the right to seek appeals consideration a statutory_notice_of_deficiency is issued to the taxpayer this letter informs the taxpayer that they have days in which to file a petition with the tax_court to contest the deficiency as a general_rule a tax reported on a return or any deficiency determined by the service must be assessed by the service within three years after the taxpayer files the return sec_6501 sec_6503 suspends the limitation period for collection during any extension of time for estate_tax payment under sec_6161 sec_6163 or sec_6166 yet the taxpayer’s obligation to provide security under sec_6166 is separate and distinct from the service’s ability to assess and or collect and the procedures under sec_6501 and sec_6213 have no effect on sec_6166 determinations sec_7479 sets forth a declaratory_judgment remedy for taxpayers regarding an estate’s qualification for the sec_6166 election until the enactment of the taxpayer_relief_act_of_1997 however the tax_court had no jurisdiction to resolve disputes between an estate and the irs regarding an estate's qualification for sec_6166 deferral publaw_105_34 111_stat_788 to limit the potential hardship caused by an erroneous denial of a sec_6166 election a declaratory_judgment remedy was added to the code under sec_7479 under sec_7479 however the tax_court may not issue a declaratory_judgment unless the taxpayer has exhausted all administrative remedies within the service several steps must be taken in order to exhaust all available administrative remedies revproc_2005_33 2005_24_irb_1231 first the taxpayer must timely file including extensions a form_706 on behalf of the estate and attach the election to extend the time to pay pursuant to sec_6166 next the taxpayer must request in writing an appeals_conference within calendar days after the mailing date of the preliminary determination_letter or by such later date as is agreed to between the taxpayer and the service upon reaching a final_determination appeals will issue a final_determination letter to the taxpayer the determination by appeals regarding the estate’s initial or continuing eligibility under sec_6166 is final and may not be appealed further within the service in the final_determination letter the taxpayer receives notice of the right to petition the tax_court under sec_7479 a review of the applicable authority indicates that there is no statutory period of limitations for obtaining security for a sec_6166 election as long as the assessment has not been satisfied to the extent possible security should be obtained from the taxpayer as early in the sec_6166 election process as is feasible we believe the postn-112965-06 service may seek security or additional security for the sec_6166 election at any time including instances where the security may no longer sufficiently secure the service’s interest this is so because once the service has granted the sec_6166 election the estate_tax liability is not currently due and payable without security the service’s interest in the estate_tax liability would be unsecured for the duration of the deferral under sec_6166 just like a lender the service has the ability to seek security to shelter its unprotected interest during the period of time the estate_tax liability is deferred similarly the expiration of the limitations_period on assessment under sec_6501 does not impact the ability of the service to seek security for a sec_6166 election this is true regardless of whether the sec_6166 election was made on a timely filed estate_tax_return or made with respect to a deficiency pursuant to sec_6166 if an election was made pursuant to sec_6166 it would be done after completion of the audit and after the taxpayer receives notice_and_demand to pay the deficiency permitting the taxpayer to make the sec_6166 election on a deficiency further supports the conclusion that the expiration of the limitations_period on assessment has no effect on the service’s ability to seek security for a sec_6166 election in addition it is also our view that a sec_6166 election can be denied or terminated at any time if the service is unable to obtain a sec_6165 bond or 6324a special lien in lieu of the bond such denial or termination does not impede upon any taxpayer rights given that the taxpayer has the opportunity to appeal the decision through administrative remedies and if the matter can not be resolved through appeals to petition the tax_court under sec_7479 for declaratory_judgment issue if an audit is settled at the examination or the appeals level the service will send an estate_tax closing letter to the executor sec_2204 this letter is evidence that the tax_return for the estate has either been accepted as filed or has been accepted after an adjustment in addition the closing letter provides that if the time for payment has been extended under sec_6161 sec_6163 or sec_6166 personal liability shall not be released until full payment has been received the issuance of the closing letter is designed to provide a measure of assurance that the estate's federal tax_liabilities have been satisfied or fixed and determined in the case where the tax is deferred under sec_6161 or thus permitting the closing of the probate_estate at the local level notifying the taxpayer that the estate_tax liability has been fixed and determined is unrelated to the determination of when the tax is due thus terminating or denying a sec_6166 election will have no impact on the estate_tax liability rather it will only accelerate the payment_date it is also important to note that an estate_tax closing letter is not a formal closing_agreement under sec_7121 accordingly the issuance of a closing letter has no effect on the service’s ability to require a sec_6165 bond or should the executor chose a sec_6324a lien in lieu of the bond rather the closing letter merely provides that the service will not reopen audit the postn-112965-06 return unless notified by the executor or there is evidence of fraud malfeasance collusion concealment or misrepresentation of material fact a clearly defined substantial error based upon an established service position or a serious administrative error case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
